DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 30-44 in the reply filed on 11 August 2022, and species B, wherein the molecular probe is grafted to a substrate, is acknowledged. Claims 45-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 36 recites that "the molecular probe comprises 4-DNS-OH," and 4-DNS-OH is interpreted as the corresponding molecule illustrated in Fig. 1. The specification discloses working embodiments using 4-DNS-OH drawn to Species A and Species C. Claim 36 cannot be generic to species B because grafting to a substrate would require chemical transformation of 4-DNS-OH to a different molecule. Moreover, the specification does not disclose an embodiment of chemically transforming 4-DNS-OH such that it is grafted to a substrate.
Claims 30-49 are pending; claims 36 and 45-49 are withdrawn; and claims 30-35 and 37-44 are examined herein on the merits.

Drawings
The drawings are objected to for the following reasons:
Regarding Fig. 2, the designations A-D referred to in the specification are absent from the figure. Fig. 2 must be corrected to show "FIG. 2A," " FIG. 2B," " FIG. 2C," and " FIG. 2D." Analogous changes must be made to Figs. 3 and 4.
Regarding Fig. 7, portions are designated "A)", "B)", and "C)". This figure must be separated into "FIG. 7A," " FIG. 7B," and " FIG. 7C." An analogous change must be made to Fig. 9.
In Fig. 9A, reference numbers 1-6 are too small to be legible. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Regarding the Brief Description of the drawings (pages 12-13), each individual figure must be separately addressed by its complete name. For example, paragraph [0037] must start with a description of "Fig. 2A" rather than "Fig. 2: A." and must end with a description of "Fig. 2D" rather than "D."
Regarding the Detailed Description, all instances of "Fig. 2(A)" must be changed to "Fig. 2A" and analogous changes made to "Fig. 2(B)", "Fig. 2(C)", "Fig. 2(D)", "Fig. 3(A)", "Fig. 3(B)", "Fig. 4(A)", "Fig. 4(B)", "Fig. 4(C)", "Fig. 4(D)", "Fig. 7(A)", and "Fig. 7(B)"
Appropriate correction is required.

Claim Objections
Claims 30, 33, and 38 are objected to because of the following informalities:  
Regarding claim 30, hyphens (or other symbols serving as bullet points) must not be used.
Regarding claim 30, the conjunction "and" is needed immediately before the final determining step.
Regarding claim 33, the limitation "The method of any claim 30 the molecular probe" must be changed to "The method of claim 30, wherein the molecular probe".
Regarding claim 38, in addition to the lack of antecedent basis identified in the rejection under 35 USC 112(b) below, the sentence construction is needlessly wordy. The following limitation is suggested: "wherein the sample is diesel fuel that has been treated with activated carbon to substantially remove autofluorescent species before contacting the sample with the molecular probe." This suggested amendment, like the current version of the claim, does not require that the method of claim 30 further comprises a step of treating the sample with activated carbon. Instead, this suggested amendment, like the current version of the claim, merely further limits the sample of the contacting step.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Indefinite claim 34 depends from claim 30 and recites the limitation "wherein the molecular probe comprises [(a)] a 4-nitrostilbene moiety, according to the formula … and [(b)] a species immobilizing the molecular probe to a substrate. The formula of claim 34 encompasses three choices of "R", each of which provide a complete molecule rather than a molecular subunit having open valence position(s). For purposes of this rejection, the three choices of molecule encompassed by the formula of claim 34 are interpreted as 4-DNS, 4-DNS-OH, and 4-DNS-COOH, as illustrated in Fig. 1.
Accordingly, claim 34 recites that the molecular probe comprises (a) a molecule selected from 4-DNS, 4-DNS-OH, and 4-DNS-COOH, and (b) a [distinct] species immobilizing the molecular probe to a substrate. For purposes of this rejection, the indefinite limitation "a species immobilizing the molecular probe to a substrate" is interpreted as a species immobilizing 4-DNS, 4-DNS-OH, or 4-DNS-COOH to a substrate. In order for 4-DNS, 4-DNS-OH, or 4-DNS-COOH to be immobilized to a substrate and for the molecular probe to comprise 4-DNS, 4-DNS-OH, or 4-DNS-COOH, the immobilization must be a non-covalent immobilization, given that 4-DNS, 4-DNS-OH, and 4-DNS-COOH are each a complete molecule rather than a molecular subunit having open valence position(s) required for covalent immobilization to a substrate.
Indefinite claim 35 depends from claim 34 and recites the limitation "wherein R includes a functional group resulting from the covalent immobilization of a molecular probe which includes a functional group for immobilizing the molecular probe, and the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe." 
As set forth above in the rejection under 35 USC 112(b), it is unclear whether claim 35 is meant to (i) limit the three species of the formula of claim 34 (4-DNS, 4-DNS-OH, and 4-DNS-COOH) to a subset of those three species, or (ii) recite that the molecular probe is a covalently immobilized molecular probe. Because interpretation (ii) does not require all of the limitations of claim 34, as set forth in the rejection under 35 USC 112(d) below, interpretation (i) is applied for purposes of this rejection. 
(B) The nature of the invention.
The disclosed invention is a method of detecting adulteration of a diesel fuel sample using a molecular rotor probe that has fluorescence that is sensitive to the viscosity and/or polarity of the diesel fuel sample.
(C) The state of the prior art.
The prior art of Caires ("The role of viscosity in the fluorescence behavior of the diesel/biodiesel blends," Renewable Energy; 2014) teaches that fluorophores present in diesel and biodiesel blends act as molecular rotors, which accounts for the alterations in fluorescence intensity as the viscosity of a blend changes with changing percentage biodiesel (abstract, Fig. 2b, Fig. 4).
The post-dated art of Gotor ("Detection of Adulterated Diesel Using Fluorescent Test Strips and Smartphone Readout," Energy Fuels, October 19, 2017) is closely related to the instant invention, and its co-authorship includes the joint inventors. In addition to shared teachings found in the instant disclosure, Gotor provides a detailed experimental procedure for grafting of 4-DNS-COOH molecular probe precursor to filter paper strips that had previously been treated with 3-aminopropyltriethoxysilane using DCC coupling (Test Strip Fabrication, Method 2, end of page 11595). Regarding 4-DNS-COOH as a molecular probe or molecular probe precursor, Gotor first teaches away from the enablement of first approach of adsorbed 4-DNS-COOH on cellulose test strips (Fig. 3 and accompanying description) and then also teaches away from a second approach of using 4-DNS-COOH as a molecular probe precursor (end of page 11597; bolding added):
As a second approach to avoid elution, we considered the grafting of 4-DNS-COOH onto the solid substrate (method 2). Unfortunately, as for 4-DNS-COOH sterically adsorbed on paper, this material also exhibited considerably weak emission, even in the presence of viscous substances.

(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the disclosure and related prior art regarding the meaning of the immobilizing species of claim 34 and examples thereof.
(E) The level of predictability in the art.
The level of predictability in regarding which species are capable of immobilization is high. 
The level of predictability regarding which molecular rotor molecular probes are suitable as solid-phase indicators of adulterate diesel fuel is low.
(F) The amount of direction provided by the inventor.
The specification teaches that "With the DNS family, although the fluorescence properties of the three molecular probes of FIG. 1 [4-DNS, 4-DNS-OH, and 4-DNS-COOH – Ed.] are similar in solution, their properties on cellulose paper can be different" ([0075] of published application).
(G) The existence of working examples.
No working examples are provided that satisfy the limitations of claim 34. Regarding covalent immobilization, the specification teaches the following ([0083] of published application):
According to an embodiment, a molecular probe, is grafted onto a substrate that is suitable for maintaining the environmental sensitivity of the molecular probe. For the understanding of the invention, 4-DNS-COOH can be coupled to previously aminated Whatman 1 filter paper via standard NHS/DCC (N-Hydroxysuccinimide/Dicyclohexylcarbodiimide) coupling chemistry in dimethylformamide (DMF) (see Details of Exemplary Embodiments below).

However, the Details of Exemplary Embodiments does not include any details regarding coupling of 4-DNS-COOH to aminated filter paper via NHS/DCC coupling chemistry. Moreover, the result of this coupling reaction would result in an amide product that does not comprise 4-DNS-COOH, as required by claim 34.
Working examples of adsorbed 4-DNS, 4-DNS-OH, and 4-DNS-COOH on cellulose test strips are disclosed (Fig. 5). Test strips having adsorbed 4-DNS-OH were prepared from solvent, 4-DNS-OH, and Whatman filter paper, followed by a drying step ([0110] of published application). Accordingly, this working example does not read on claim 34 because it does not include a distinct species that immobilizes DNS-OH to a substrate. 
Regarding this working example of adsorbed 4-DNS, 4-DNS-OH, and 4-DNS-COOH, the disclosure teaches away from the enablement of adsorbed 4-DNS-COOH in Fig. 5 and in the following passage of the specification ([0077] of published application):
After wetting with fuel, the tests strips prepared with 4-DNS and 4-DNS-OH exhibited a hypsochromic shift and an enhancement of the emission, indicating effective solvation by the non-polar liquid (FIG. 5). Such effect was not observed for 4-DNS-COOH, which can be due to stronger interactions with the cellulose fibers which may prevent effective solvation by fuels. Moreover, the difference of the fluorescence intensity between a diesel and a kerosene environment, and therefore the sensitivity of the test, was also reduced the more polar the substituent was.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of guidance regarding the meaning of a distinct species that immobilizes 4-DNS, 4-DNS-OH, or 4-DNS-COOH to a substrate such that the molecular probe comprises 4-DNS, 4-DNS-OH, or 4-DNS-COOH (or examples of such an immobilizing species), it would require undue experimentation for one of ordinary skill in the art at the time of filing to use the claimed invention having the immobilizing species of claim 34. 
Moreover, in view of the teachings of the instant disclosure and in post-dated disclosures by the joint inventions that teach away from the enablement of 4-DNS-COOH when adsorbed to a test strip or as a precursor to a covalently immobilized molecular probe, it would require undue experimentation for one of ordinary skill in the art at the time of filing to use the claimed invention having 4-DNS-COOH immobilized to a substrate, as recited in claim 34.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-35 and 37-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 30 recites the limitation "the molecular probe having a photoluminescence which is environmentally sensitive." The scope of "a photoluminescence which is environmentally sensitive" is unclear because all photoluminescence is sensitive to environmental photoexcitation.
Claim 34 recites the limitation "wherein the molecular probe comprises a 4-nitrostilbene moiety, according to the formula …" The ordinary and customary definition of a "moiety" in this context is a part of a larger molecule. However, the recited formula provides the choice of three complete molecules, rather than three subunits of three larger molecules.
Claim 34 recites the limitation "wherein the molecular probe comprises [(a)] a 4-nitrostilbene moiety, according to the formula … and [(b)] a species immobilizing the molecular probe to a substrate. The formula of claim 34 encompasses three choices of "R", each of which provide a complete molecule rather than a molecular subunit having open valence position(s). Accordingly, claim 34 recites that the molecular probe comprises (a) a complete molecule and (b) a species immobilizing the molecular probe to something else. The limitation "a species immobilizing the molecular probe to a substrate" appears to treat the molecular probe as being distinct from the species, which contradicts the previous limitation that the species is a component of the molecular probe.
Claim 34 recites the limitation "wherein the molecular probe comprises a 4-nitrostilbene moiety, according to the formula …, wherein R is selected from … referred to as 4-DNS, … referred to as 4-DNS-OH, … referred to as 4-DNS-COOH". The grammar of this limitation requires that the limitations "referred to as …" each modify the immediately "R" group. This is unclear in view of the disclosure, which use "DNS," "4-DNS-OH," and "4-DNS-COOH" to refer to molecular rotors of the formula, not the R substructures of the formula.
Claim 35 recites the limitations "the covalent immobilization" and "the interaction." There is insufficient antecedent basis for these limitations in the claim.
Claim 35 recites the limitation "wherein R includes a functional group resulting from the covalent immobilization of a molecular probe which includes a functional group for immobilizing the molecular probe." The meaning of this limitation is completely unclear. The limitation "R" has antecedent basis in the molecular probe of claim 34, which comprises a 4-nitrostilbene "moiety" according to a formula that comprises "R". What relationship does "R" and the molecular probe of claim 34 have to the limitation "the covalent immobilization of a molecular probe which includes a functional group for immobilizing the molecular probe" recited in claim 35? 
Claim 35 recites the limitation "the molecular probe" twice. There is insufficient antecedent basis for this limitation because claims 30 and 35 each previously introduce the limitation "a molecular probe."
Claim 35 recites the limitation "a molecular probe which includes a functional group for immobilizing the molecular probe." It is unclear whether this limitation is meant to refer to (i) the molecular probe of claim 34, or (ii) an additional molecular probe. Regarding interpretation (i), this appears to contradict the limitations of claim 34, which recites "wherein the molecular probe comprises [(a)] a 4-nitrostilbene moiety, according to the formula … and [(b)] a species immobilizing the molecular probe to a substrate. Accordingly, the "species immobilizing…" recited in claim 34 must be in addition to the molecule of the formula, rather than a functional group of the formula.
Claim 35 recites the limitation "the immobilized molecular probe." There is insufficient antecedent basis for this limitation because claim 35 previously recites the limitation "a molecular probe which includes a functional group for immobilizing the molecular probe," which is an intended use rather than actual immobilization. 
Claim 35 depends from claim 34 and recites the limitation "wherein R includes a functional group resulting from the covalent immobilization of a molecular probe which includes a functional group for immobilizing the molecular probe, and the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe." It is unclear whether this limitation is meant to (i) limit the three species of the formula of claim 34 to a subset of those three species, or (ii) recite that the molecular probe is a covalently immobilized molecular probe. Regarding interpretation (ii), a covalently immobilized molecular probe does not require all of the limitations of claim 34 because the three species of the formula of claim 34 are complete molecules rather than molecular subunits having open valence position(s) as required for covalent immobilization to a substrate.
Claim 37 recites the broad recitation "the substrate being a fiber and/or a paper," and the claim also recites "wherein the substrate is selected from the group consisting … an inorganic fiber," which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 38 recites the limitation "the treatment." There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the substrate" three times. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "a photoluminescence kinetics." The article and noun lack number agreement. Moreover, it is unclear what is meant by "determining… photoluminescence kinetics," given that "kinetics" is a field of study.
Claim 42 recites the limitation "an ultraviolet or visible light source and/or an ultraviolet source." The distinction between an ultraviolet light source and an ultraviolet source is completely unclear.
Claim 44 recites the limitation "the molecular probe" on line 2 of page 5. There is insufficient antecedent basis for this limitation because claims 30 and 44 each previously introduce the limitation "a molecular probe." 
Claim 44 recites the limitation "the interaction." There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe." This limitation lacks grammatical parallelism with the preceding limitations of the claim, and it is unclear how a spacer can reduce interaction of the substrate with the molecular probe if the spacer is part of the molecular probe. The following amendment to claim 44 is suggested: "wherein the molecular probe is an immobilized molecular probe that is covalently immobilized to a substrate and is formed from a precursor molecular probe which includes a functional group for covalently immobilizing the precursor molecular probe to the substrate, the immobilized molecular probe includinga moiety of the immobilized molecular probe."

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 35 depends from claim 34 and recites the limitation "wherein R includes a functional group resulting from the covalent immobilization of a molecular probe which includes a functional group for immobilizing the molecular probe, and the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe." 
As set forth above in the rejection under 35 USC 112(b), it is unclear whether this limitation is meant to (i) limit the three species of the formula of claim 34 to a subset of those three species, or (ii) recite that the molecular probe is a covalently immobilized molecular probe. Regarding interpretation (ii), a covalently immobilized molecular probe does not require all of the limitations of claim 34 because the three species of the formula of claim 34 are complete molecules rather than molecular subunits having open valence position(s) as required for covalent immobilization to a substrate.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30, 31, 39, 40, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Xue (US 2016/0047789).
Regarding claims 30 and 31, Xue discloses a method for detection of an adulterated diesel fuel in a sample (adulteration of biofuels with contaminants, [0004] that are polar compounds, [0009]), the method comprising: 
contacting a sample with a molecular probe (Nile Blue Chloride, Fig. 1, or other solvatochromic dyes, [0053]), the molecular probe having a photoluminescence (fluorescence) which is environmentally sensitive to polarity ([0058], [0059]); 
collecting the photoluminescence from the molecular probe ("The spectral absorbance and/or emission is detected," [0053]; "Additionally or alternatively, the method comprises a fluorescent technique using a compound such as Nile Blue Chloride," [0069]; and 
determining whether the photoluminescence is indicative of adulterated diesel fuel ("Binding can be detected by either physical or functional properties, for example a change in the abosorbance [sic] and/or emission spectrum of the solvatochromic compound," [0039]; detecting concentrated FAME in fuels and verifying blend accuracy, [0009]; detecting the amount of biodiesel present in a diesel fuel sample, [0068]).
Regarding claim 39, Xue discloses that the sample is contacted to the molecular probe by dipping the substrate into the sample ([0088]).
Regarding claim 40, Xue discloses determining a spectrum from the molecular probe in contact or after contact with the sample ("Binding can be detected by either physical or functional properties, for example a change in the abosorbance [sic] and/or emission spectrum of the solvatochromic compound," [0039]).
Regarding claim 43, Xue discloses comparing the photoluminescence to a calibration ([0066], [0069]).
Regarding claim 44, Xue discloses that the molecular probe is covalently immobilized to a substrate and formed from a molecular probe which includes a functional group for covalently immobilizing the molecular probe to the substrate, the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe (linker, [0062]).

Claims 30-33, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caires ("The role of viscosity in the fluorescence behavior of the diesel/biodiesel blends," Renewable Energy; 2014).
Regarding claims 30, 31, and 33, Caires discloses a method for detection of an adulterated diesel fuel in a sample (biodiesel in a diesel and biodiesel blend, DBB), the method comprising: 
contacting (in a step of blending B100 and B0 to form a DBB) a sample (biodiesel B100 or diesel B0) with a molecular probe (the intrinsic fluorophores present in either the added B0 or B100: "the aromatic compounds present in B0"; "fluorophores from vegetable oil used in the biodiesel production," page 389, section 3, first para.), the molecular probe having a photoluminescence which is environmentally sensitive to viscosity and being a molecular rotor (abstract; page 389, last para. page 391, section 4);  
collecting the photoluminescence from the molecular probe (Fig. 2b); and
determining whether the photoluminescence is indicative of adulterated diesel fuel (determining that fluorescence intensity correlates to increasing biodiesel content in DBB having biodiesel content from 10-60%, Figs. 2 and 4).
Regarding the limitation "a method for detection of an adulterated diesel fuel in a sample," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The "sample" of the contacting step is not linked to the "sample" of the preamble, and the step of determining is not linked to any sample. 
Regarding claim 32, Caires teaches that the fluorophores in DBB are molecular rotors, and according to the ordinary and customary meaning of a molecular rotor that is a fluorophore, it has a twisted intramolecular charge transfer state, the twisted intramolecular charge transfer state inducing less fluorescence than another state.
Regarding claim 42, Caires discloses exciting the molecular probe with an ultraviolet light source ("UV light was used to excite the samples at 260 nm," page 389, first full para.)
Regarding claim 43, Caires discloses comparing the photoluminescence to a calibration (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xue.
Regarding claim 37, Xue discloses that the molecular probe is embedded in a matrix on a substrate and/or immobilized on the substrate; the substrate being a test-strip or being on a test-strip; and wherein the substrate is selected from the group consisting of a cellulose ([0062]).
Xue does not explicitly disclose that the substrate (ethyl cellulose that is part of a test strip, [0062]) is a fiber and/or a paper. 
The examiner takes official notice that ethyl cellulose is conventionally used as a coating for a fiber and/or a paper. For the benefit of selecting a conventional type of ethyl cellulose substrate, it would have been obvious to one of ordinary skill in the art at the time of filing that Xue's ethyl cellulose that is part of a test strip is a fiber and/or a paper.
Regarding claim 42, Xue discloses exciting the molecular probe with light source ([0057]). 
Xue does not disclose that the light source is an ultraviolet or visible light source.
The examiner takes official notice that excitation light for fluorescence is conventionally an ultraviolet or visible light source. For the benefit of selecting a conventional type of excitation light source, it would have been obvious to one of ordinary skill in the art at the time of filing that Xue's excitation light source is an ultraviolet or visible light source.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Cisneros (US 6,808,621).
Regarding claim 38, Xue discloses that the sample is diesel fuel ([0010]) and estimating a diesel content of the sample based on the photoluminescence ([0068]). 
Xue does not disclose that the diesel fuel is treated before contacting the sample with the molecular probe to substantially remove autofluorescent species, wherein the treatment is with activated carbon.
However, treatment with activated carbon is a known step in fuel refining.
In the art of refining fuels, including diesel (col. 2, lines 48-50; col.7, line 48), Cisneros discloses charcoal filtration (col. 10, line 42-43; col. 5, line 19), which is an active carbon purifier (col. 18, line 56; col. 20, lines 1-16).
For the benefit of analyzing diesel fuels that have been produced to reduce harmful emissions and retain fuel economy, it would have been obvious to one of ordinary skill in the art at the time of filing that Xue's diesel sample was produced by a refining process that included treatment with activated carbon.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Roda ("Smartphone-based biosensors: A critical review and perspectives," Trends in Analytical Chemistry 2016), or in the alternative, in view of McCracken ("Recent approaches for optical smartphone sensing in resource-limited settings: a brief review," Anal. Methods, 2016).
Regarding claim 41, Xue is silent regarding which device collects the fluorescence and does not disclose that a device determines whether the photoluminescence is indicative of adulterated diesel fuel. However, to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).
Although Xue is silent as to whether the implicit device is a portable device comprising a lens and/or a fiberoptic for collecting the photoluminescence, wherein the portable device is a smartphone or tablet, or any other mobile communication and computing device, the use of smartphones comprising lens for fluorescence detection is known, as set forth in either the review by Roda (Fig. 1; section 3.2, pages 322-324) or the review by McCracken (Fig. 1, Table 1). For the benefit of convenience and portability, it would have been obvious to one of ordinary skill in the art at the time of filing that Xue's implicit device that collects fluorescence is a portable device comprising a lens that is a smartphone, as set forth by the review of Roda or the review of McCracken.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27, 28, 30, 31, and 34-38 of copending Application No. 16650426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The co-pending claims are broader than the instant claims in being directed to detection of a hydrocarbon contaminated sample rather than an adulterated diesel fuel. Diesel fuel is an example of a hydrocarbon, and a diesel-contaminated sample can be interpreted as an example of an adulterated diesel fuel. 
Given that diesel fuel is a common example of a hydrocarbon, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the co-pending claims such that the hydrocarbon contaminated sample is a diesel-contaminated sample.
Instant claim 38 has not been rejected for double patenting because this claim requires that the sample is diesel fuel, which is distinct from a diesel-contaminated sample. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin (US 2016/0097720) discloses a method of detecting contamination of fuels, including diesel ([0049],[0066]) by providing a compound that provides a fluorophore when reacted with a contaminant, mixing the compound with the fuel test sample, exposing the mixture to electromagnetic radiation, measuring fluorescence, and comparing the amount of fluorescence measured to that of a standard having a known amount of contaminant ([0018]-[0025]), where the compound can be trans-stilbene or cis-stilbene ([0058], [0074]).
The same-day-filed patent to Gotor (US 11,333,652) has been considered with respect to double patenting. These patented claims are directed to the detection of adulterated gasoline. Because of the viscosity difference between diesel and gasoline, none of the instant claims have been rejected for double patenting against these patented claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797